                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

J STEPHEN THIEL,

      Plaintiff,
                                              Case No. 20-CV-10411-DT
v.
                                              HON. DENISE PAGE HOOD
CITY OF GROSSE POINTE
FARMS, et al.,

     Defendants.
___________________________________/

                                   JUDGMENT

      This action, having come before the Court and the Court having issued an order

dismissing the case this date, accordingly,

      Judgment is entered against Plaintiff and in favor of all Defendants.

                                                   KINIKIA D. ESSIX
                                                   CLERK OF COURT
Approved:
                                                   By: s/LaShawn Saulsberry
                                                     Deputy Clerk
s/Denise Page Hood
DENISE PAGE HOOD
Chief Judge

DATED: June 30, 2021

Detroit, Michigan
